11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Roy Michael Geisendorff,                  * From the 70th District Court
                                           of Ector County
                                           Trial Court No. A-45,283.

Vs. No. 11-16-00186-CR                    * June 14, 2018

The State of Texas,                       * Memorandum Opinion by Dauphinot, S.J.
                                            (Panel consists of: Willson, J.,
                                            Bailey, J., and Dauphinot, S.J., sitting
                                            by assignment)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.